

116 S3618 IS: To amend the Internal Revenue Code of 1986 to exempt distilled spirits plants from denaturing requirements with respect to hand sanitizer produced to help combat COVID–19.
U.S. Senate
2020-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3618IN THE SENATE OF THE UNITED STATESMay 6, 2020Mr. Paul introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to exempt distilled spirits plants from denaturing requirements with respect to hand sanitizer produced to help combat COVID–19.1.Exemption from denaturing requirements for production of hand sanitizer to help eliminate COVID–19(a)In generalParagraph (14) of section 5214(a) of the Internal Revenue Code of 1986, as added by section 2308 of the CARES Act (Public Law 116–136), is amended by inserting (without regard to any requirement or obligation contained in such guidance relating to denaturing of such spirits) after Food and Drug Administration. (b)Effective dateThe amendment made by this section shall apply as if included in section 2308 of division A of the CARES Act.